Citation Nr: 9931078	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  99-18 915	)	DATE
	)
	)


THE ISSUE

Motion for attorney fees and expenses pursuant to the Equal 
Access to Justice Act and 38 C.F.R. §§  20.609-20610. 


INTRODUCTION

The veteran in this case appears to have had active military 
service from August 1987 to February 1990.

This matter comes before the Board on the movant's 
application for an award of reasonable attorney fees and 
expenses for the period November 1997 through July 30, 1999.  
Movant is an attorney (hereinafter "Attorney") who has 
represented the veteran in this case.


FINDINGS OF FACT

1.  Attorney's fee agreement with the veteran does not 
provide for payment of a fee by the Secretary from past-due 
benefits.

2.  No past-due benefits have been awarded to the veteran.


CONCLUSIONS OF LAW

1.  The Board has no jurisdiction to consider Attorney's 
claim for fees under the Equal Access to Justice Act (EAJA).  
28 U.S.C.A. § 2412(d)(1)(B).

2.  Attorney has not met the statutory and regulatory 
requirements for payment of a fee by the Secretary out of 
past-due benefits.  38 U.S.C.A. § 5904(d); 38 C.F.R. 
§ 20.609(h) (1998).

3.  The Board has no jurisdiction to order an award of 
expenses to an attorney.  38 C.F.R. § 20.610 (1998).


DISCUSSION

Attorney seeks payment of his fees and expenses in connection 
with (1) the veteran's appeal to the U.S. Court of Appeals 
for Veterans Claims (CAVC), during the period November 1997 
to November 1998, and (2) administrative proceedings before 
the Department of Veterans Affairs (VA) for the period 
November 1998 through July 1999.  As to the first period, the 
attorney relies on the Equal Access to Justice Act (EAJA), 28 
U.S.C.A. § 2412(d), as the basis of jurisdiction.  As to the 
second period, Attorney relies on 38 C.F.R. §§ 20.609-20.610 
(1998).

Attorney alleges that he submitted an application for fees 
under the EAJA to the CAVC, but that the court never acted on 
the application.

Jurisdiction of requests for fees and expenses pursuant to 
EAJA lies in the court which rendered the judgment which 
forms the basis for the request.  28 U.S.C.A. 
§ 2412(d)(1)(B).  Further, subject matter jurisdiction to 
decide the merits of the underlying action is a condition 
precedent to an award of fees or costs under EAJA.  Clark v. 
Busey, 959 F.2d 808, 810 (9th Cir. 1992).  The Board is not a 
court nor does it have jurisdiction to decide an appeal to 
the CAVC.  The proper venue for Attorney's EAJA petition is 
the CAVC.  28 U.S.C.A. § 2412(d)(1)(F) (the term "court" 
includes CAVC).  The Board has no jurisdiction with respect 
to EAJA.

With respect to fees in connection with administrative 
proceedings, VA has no authority to pay attorney fees except 
in connection with the award of past-due benefits under 38 
U.S.C.A. § 5904(d) where a contingent fee agreement calls for 
payment by the Secretary.  See also 38 C.F.R. § 20.609(h) 
(1998) (payment of attorney fees from past-due benefits).  In 
this case, not only have no past-due benefits been paid, but 
Attorney's November 13, 1997, fee agreement with the veteran 
is not contingent and does not call for payment of the fee by 
the Secretary.

There is no statutory or regulatory basis for VA to pay an 
attorney's expenses.  Cf. 38 C.F.R. § 20.610 (1998) (the 
Board may, on motion, rule on the reasonableness of an 
attorney's expenses).


ORDER

To the extent it seeks payment of fees and expenses pursuant 
to EAJA,  the motion is dismissed for lack of jurisdiction.

To the extent it seeks payment of expenses pursuant to 38 
C.F.R. §§ 20.609-20.610, the motion is dismissed for lack of 
jurisdiction.

To the extent it seeks payment of an attorney fee out of 
past-due benefits pursuant to 38 C.F.R. §§ 20.609-20.610, the 
motion is denied.





		
	Steven L. Keller
Member, Board of Veterans' Appeals



 


